Exhibit 10.2

 

LOGO [g844889g38q20.jpg]

Pre-Paid Retention Program

Retention Bonus Repayment Agreement

February 12, 2020

By signing this Retention Bonus Repayment Agreement (“Agreement”) below, I,
                , acknowledge that, as further consideration for my continued
employment with Pier 1 Services Company, a Delaware statutory trust, or any of
its subsidiaries or affiliates (collectively, “Pier 1”), I am being offered a
one-time cash award bonus in the amount of $                 (“Retention
Bonus”), under the following terms and conditions.

The Retention Bonus will be paid through payroll on or before February 14, 2020,
subject to all applicable deductions and withholdings. My right to receive the
Retention Bonus payment is contingent upon my active employment with Pier 1 at
the time of payment. Additionally, to be eligible to retain the Retention Bonus,
I must satisfactorily perform the tasks and responsibilities that are assigned
to me through the Retention Date (as defined below).

In consideration of Pier 1’s payment of the Retention Bonus, I hereby agree as
follows:

If, on or before February 14, 2021 (the “Retention Date”), I terminate my
employment with Pier 1 without Good Reason, or my employment is terminated by
Pier 1 for Cause (each, as defined in that certain Executive Agreement by and
between Pier 1 Imports, Inc. and me), I agree that, within ten (10) business
days of the separation of my employment from Pier 1, I will repay the entire
Retention Bonus amount to Pier 1. I further agree that I will make my repayment
to Pier 1 in the form of a check or money order made payable to “Pier 1 Imports,
Inc.”

In the event I am obligated to repay or reimburse Pier 1 for any portion of the
Retention Bonus as provided in this Agreement, I authorize Pier 1 to deduct any
portion of the Retention Bonus which I am obligated to repay or reimburse from
any wages due and owing to me, including, but not limited to, my final paycheck.
I understand and agree that, if such monies are not sufficient to repay the full
amount I owe, I will remain obligated to reimburse or pay the balance to Pier 1.

I understand that this Agreement does not constitute a contract of employment or
a guarantee of employment for any length of time, through the Retention Date or
otherwise. Except where expressly superseded by state law, Pier 1 is an at-will
employer and reserves the right to terminate the employment of any employee for
any or no reason, with or without past record of corrective action. Any employee
also has the right to terminate his or her employment with Pier 1 for any or no
reason and at any time.

 

Page 1



--------------------------------------------------------------------------------

 

LOGO [g844889g38q20.jpg]

The Retention Bonus is a special payment to me and will not be taken into
account in computing the amount of salary or compensation for purposes of
determining any bonus, incentive, pension, retirement, death or other benefit
under any other bonus, incentive, pension, retirement, insurance or other
employee benefit plan of Pier 1, unless such plan or agreement expressly
provides otherwise.

By executing this Agreement, absent assumption of my employment agreement as
part of the underlying chapter 11 case of Pier 1, I agree that I will not file
any claims in the underlying chapter 11 case of Pier 1 related to any severance
obligations I may otherwise assert against Pier 1 for a termination of
employment that occurs prior to the Retention Date.

I understand that I must keep the terms and conditions of this Agreement
strictly confidential, except for disclosures to my immediate family and any
tax, legal or other counsel that I have consulted regarding this Agreement, whom
I will instruct not to disclose the same, and disclosures specifically
authorized or required by law.

This Agreement was negotiated and entered into, at least in part, in the state
of Texas and shall be construed under the laws of the state of Texas without
regard to conflicts or choice of law and venue shall be brought exclusively in
Tarrant County, Texas.

In the event a party commences any legal action (regardless of whether or not a
lawsuit is actually brought) to protect any of such party’s rights under, or to
enforce any provisions of, this Agreement (including, but not limited to,
collection of any previously paid Retention Bonus), the prevailing party shall
be entitled to recover from the losing party all reasonable costs, expenses and
attorneys’ fees incurred by such prevailing party in connection with such
proceedings, including, without limitation, attorneys’ fees incurred for
consultation and other legal services performed prior to the filing of such
proceeding.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. This Agreement constitutes the entire agreement between me
and Pier 1 with respect to the Retention Bonus and supersedes any and all prior
agreements or understandings between me and Pier 1 with respect to the Retention
Bonus, whether written or oral. This Agreement may be amended or modified only
by a written instrument executed by me and the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

Page 2



--------------------------------------------------------------------------------

LOGO [g844889g38q20.jpg]

This Agreement is entered into and is effective as of the date set forth on the
first page, subject to full execution of this Agreement below.

 

  

Pier 1 Services Company,

By: Pier 1 Holdings, Inc., its managing trustee

                                                                                
                                                
                                                  Date:
                                                                                
Date:                                                                          

 

Page 3